Holmes, J.,
dissenting. I must dissent from the majority opinion in that, in my view, the appointment of the same person as the attorney to represent one who is mentally incapacitated would not per se, nor under the circumstances of this case, render that person as being in conflict if appointed as guardian ad litem for the incompetent adult. In some instances, particularly where counsel states his feeling of conflict, there may well be a case where separate counsel should be appointed. But I do not find the facts here compelled such dual appointments. At least, the failure to do so is not prejudicial error. Further, Juv. R. 4(C) expressly allows appointed counsel to also serve as guardian ad litem. If this practice is not desirable, the rule should be amended by the appropriate procedure.
As to the bifurcation of the adjudicatory and dispositional proceedings, it must be pointed out that neither R.C. 2151.35 nor Juv. R. 29(F)(2)(a) requires a separate hearing concerning these statutory considerations. They merely require some separation of the total proceedings so that each may *236be reviewed by the trial court with the appropriate evidentiary rules being applied to the adjudication.
While bifurcation may be a desirable procedure in selected cases (for example, where the evidence relevant to adjudication is wholly different from the evidence relevant to disposition, or where the evidence relevant to disposition would be inadmissible or prejudicial as to the issues raised in adjudication), there is an absence of an absolute requirement that a trial judge bifurcate the proceedings in every dependency case. As is conceded by appellant, “[bifurcation is not expressly called for in the Juvenile Rules or statute * * *.” In this matter there exists no rational reason whatsoever to require a bifurcation of the hearing.
In the instant case appellant was in no way prejudiced by the failure of the court to bifurcate the hearing into separate adjudicatory and dispositional phases. There was a lack of evidence admitted at the un-bifurcated hearing which would not have been admissible at both adjudication and disposition had the proceedings been bifurcated. The evidence relevant as to adjudication is the same evidence that is relevant to disposition. The only effect of bifurcation in this case would have been to require the trial judge to hear the same evidence twice.
In any event, the issue of bifurcation was never raised at trial. The hearing was conducted without bifurcation without objection from anyone. It is axiomatic under Ohio law that in order to preserve an issue for appeal one must bring the claimed error to the attention of the trial court in time to avoid the commission of the claimed error in the first place.
Accordingly, I dissent from the majority opinion.